DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scalf (US Patent Application Publication 2018/0058794). Scalf discloses an adjustable forend mechanism comprising: at least one forend lock (44), wherein one end of the forend lock is exposed outside of a casing (5) (see Fig. 3) and the other end has a cylindrical structure (see Fig. 6); a point located on the casing (there are innumerable points on the casing); at least one lock nail (see hook surface of element 44, shown best in Fig. 8) which is formed on a bottom surface of the forend lock; at least one lock spring (82) which can be engaged with the cylindrical structure of the forend lock; at least one lock wedge (112) which is located behind the at least one lock spring and is fixed on the casing; and at least one adjustable forend (10L, 10R) which has at least one lock gear (43, 70) on its inner surface.

With regards to claim 2. The adjustable forend mechanism of claim 1, wherein the adjustable forend is pivotally engaged with the casing at the point (116). 

With regards to claim 3. The adjustable forend mechanism of claim 1, wherein the forend lock is engaged with the casing at the point (171).  

With regard to claim 4. The adjustable forend mechanism of claim 1, wherein the adjustable forend is engaged with the forend lock at the point. (see Fig. 6)

With regards to claim 5. The adjustable forend mechanism of claim 1, wherein the lock gear has at least two threads (70, 270, 94).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641